internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp 1-plr-122910-01 date date number release date index number distributing controlled_corporation x target ccc date date date date a b we respond to a letter from your authorized representative dated date requesting a ruling supplementing and affirming the rulings granted in plr-114099-99 prior letter_ruling and plr-124544-00 prior supplemental ruling specifically rulings under sec_355 of the internal_revenue_code the code and other code sections as to the federal_income_tax consequences of a transaction on date distributing distributed controlled to its shareholders as described in the prior letter_ruling step of the prior letter ruling’s description of the transaction provided that controlled would issue stock in a public offering or acquisition not to plr-122910-01 exceed percent of the total outstanding_stock of controlled by vote and value within one year date of the distribution of controlled on date a date before date controlled signed a merger agreement with target providing that target will merge with and into corporation x a wholly owned subsidiary of controlled the merger acquisition in the merger acquisition which is intended to qualify as a reorganization under sec_368 and sec_368 of the code the shareholders of target will receive cash and up to ccc percent of the outstanding_stock of controlled controlled had filed applications with regulators a and b seeking regulatory approval of the merger acquisition on date controlled anticipates that all the conditions to the completion of the merger acquisition including the receipt of the required regulatory approvals will be satisfied no later than date a date later than date accordingly the taxpayer proposes that on or before date controlled will issue stock not exceeding percent of the total outstanding_stock of controlled by vote or value in the merger acquisition based solely on the information and representations submitted in connection with the prior letter_ruling request the prior supplemental ruling_request and this ruling_request we rule that the merger acquisition will have no adverse effect on the rulings contained in the prior letter_ruling and the prior supplemental ruling and that all such rulings remain in full force and effect this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer affected by the prior letter_ruling the prior supplemental ruling and this ruling should attach a copy of all three ruling letters to its federal_income_tax return for the taxable_year in which the transactions covered by these letters are completed under a power_of_attorney on file in this office copies of this supplemental letter are being sent to your authorized representatives sincerely associate chief_counsel corporate by mark s jennings chief branch
